      Case: 6:17-cr-00036-CHB-HAI Doc #: 107 Filed: 08/05/19 Page: 1 of 1 - Page ID#: 561
                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION AT LONDON
                                    CRIMINAL MINUTES – GENERAL

Case No. 6:17-CR-036-CHB                   At London                       Date August 5, 2019


                                           NOT
USA vs. Rodney Scott Phelps             X present             custody   X bond            OR       Age



PRESENT: HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE

                                                                               Kathryn Anderson and
                     Kim Allen                   Lisa Colston                     Kenneth Taylor
                    Deputy Clerk                Court Reporter                 Assistant U.S. Attorney

Counsel for Deft Andrew Stephens                X   present             retained       X appointed

PROCEEDINGS: TELEPHONIC STATUS CONFERENCE

        This matter was called for a telephonic status conference with counsel present as noted. The Court heard
from counsel regarding the status of the case and the current trial date of August 28, 2019. Being sufficiently
advised, and for the reasons as stated on the record, it is hereby

       ORDERED as follows:

   1) The Defendant is directed to file any motions for a continuance of the August 28, 2019 jury trial date by
      the close of business Thursday, August 8. 2019. Any response shall be filed by Monday, August 12, 2019.

   2) A status conference is SCHEDULED for Tuesday, August 13, 2019, at the hour of 9:00 a.m., before
      the Honorable Claria Horn Boom at the United States Courthouse in London, Kentucky.

   3) The pretrial conference remains scheduled for August 20, 2019 at 10:00 a.m. at the United States
      Courthouse at London.




Copies: COR, USP, USM

Initials of Deputy Clerk: kja
TIC: 0/33
